DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 2, 8, 9 , 11, 15, 17, 18 and 20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/370,630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘630 application recites compositions containing E-1132 and one or more selected from a Markush group which contains 1123.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 8, 9 , 11, 15, 17, 18 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/141678 for the reasons in the previous office action.

Response to Arguments
Applicant’s amendments overcome the double patenting and 101 rejections made in the previous office action.
Applicant’s arguments regarding the 103 rejection are not persuasive. The reference discloses compositions which may consist of E-1132 and 1123. Compositions consisting of 45-50% of 1132E and 50-45 1123 are clearly obvious based on the disclosure as summarized in the previous office action, as well as exemplification of these specific endpoints of said range. Applicant’s compositions may contain as little as 45.1% of E-1132, and the reference exemplifies a composition consisting of 45% of E-1132 and 55% of 1123. None of applicant’s arguments address this composition or the patentable differences between a 45.1:54.9 mixture as claimed and a 45:55 mixture as exemplified, or a 45.1:54.9 mixture as claimed and a 50:50 mixture as exemplified. These compositions were pointed out to applicant in case applicant wished to present evidence of unexpected results within the claimed range. Such evidence should be presented via timely filed declaration comparing compositions within the claimed range with these two compositions exemplified in the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner